In a proceeding by an automobile liability insurer to stay arbitration demanded pursuant to the uninsured motorist endorsement contained in an insurance policy, the appeal is from an order of the Supreme Court, Nassau County, dated January 23,1976, which granted the application. Order affirmed, with $50 costs and disbursements. The appellant, while riding as a passenger in an automobile owned by William Cummings and operated by his daughter, was injured when the automobile was struck by a car owned and driven by a Rhode Island uninsured motorist. At the time of the accident Mr. Cummings was insured under an automobile liability policy issued by Aetna Insurance Company, which contained an uninsured motorist endorsement. The effect of the endorsement was to provide coverage for appellant in these specific circumstances. Appellant made a claim for arbitration under her father’s two policies of insurance with petitioner. Those policies contained an "other insurance” clause, the effect of which is to render Aetna primarily liable under its policy. Under the circumstances, petitioner-respondent is entitled to a stay of the arbitration. (See Matter of Travelers Ins. Co. v Case, 36 AD2d 833; Cohen v Liberty Mut. Ins. Co., 35 AD2d 719.) Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.